 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11   GINA CARUSO,                                        Case No. 1:15-cv-00780-AWI-EPG (PC)
12                 Plaintiff,                            ORDER DENYING MOTION TO
                                                         SUPPLEMENT TO INCLUDE
13         v.                                            RETALIATION AND DUE PROCESS
                                                         CLAIMS
14   OFFICER G. SOLORIO, et al.,
                                                         (ECF No. 175)
15                 Defendants.
16

17          Gina Caruso (“Plaintiff”) is a state prisoner proceeding in forma pauperis in this civil
18   rights action filed pursuant to 42 U.S.C. § 1983.
19          On September 26, 2019, Plaintiff filed a Motion to Supplement to Include Retaliation
20   and Due Process Claims. (ECF No. 175). Plaintiff seeks to add claims related to her allegedly
21   illegal transfer in March 2019 from the California Institution for Women (“CIW”) to the
22   Central California Women’s Facility (“CCWF”) for: “(1) retaliation for enforcing her
23   constitutional right of access to the courts, in violation of the First Amendment; and (2) [a] due
24   process violation under the Fourteenth Amendment for transferring Ms. Caruso in violation of
25   Title 15 regulations and pursuant to an underground regulation.” (Id. at 2).
26          Plaintiff’s proposed supplemental claims would be brought against defendants not
27   currently in this lawsuit, namely Molly Hill, the Warden of CIW, and Ralph Diaz, the Secretary
28

                                                     1
 1   of the California Department of Corrections and Rehabilitation (“CDCR”). The current
 2   defendants have filed an opposition to the Motion. (ECF No. 181). The Court held a hearing
 3   on the motion on November 1, 2019. (ECF No. 191). Plaintiff’s counsel Jenny Huang and
 4   Defendants’ Counsel Derrek Lee were telephonically present.
 5          For the reasons set forth below, the Court denies Plaintiff’s motion.
 6          I.      Background
 7          Plaintiff filed her first complaint in this action on May 22, 2015. (ECF No. 1). After
 8   several amendments and screening orders, this Court found cognizable claims against
 9   Defendants Ingram, Martinez, Lopez and Solario for excessive force in violation of the Eighth
10   Amendment and an unreasonable search in violation of the Fourth Amendment. (ECF Nos. 45
11   & 53). These claims stem from a July 22, 2013 search of Plaintiff and her cell while Plaintiff
12   was incarcerated at CCWF.
13          After multiple extensions of the schedule, trial is set before District Judge Anthony W.
14   Ishii on June 16, 2020. (ECF No. 141).
15          Plaintiff now moves to file a supplemental complaint for retaliation and violation of due
16   process. (ECF No. 175). That supplemental complaint alleges in part:
17          After MS. CARUSO filed this action, she was transferred to the California
            Institution for Women (“CIW”) where she was housed from on or around
18          October 15, 2015 until March 14, 2019. During the course of litigation in this
19
            case, CIW repeatedly denied MS. CARUSO access to the courts and to her
            attorney. In response, MS. CARUSO encouraged this Court to impose sanctions
20          against CIW for violating her First Amendment right of access to the courts. On
            March 14, 2019, in retaliation for enforcing her constitutional rights, CIW
21          transferred MS. CARUSO to CCWF in violation of prison regulations and
22          pursuant to an underground regulation. Since March 14, 2019, MS. CARUSO
            has been confined at CCWF in Administrative Segregation (“Ad Seg”) to
23          protect her from her documents and validated enemy concerns at CCWF. For
            the past six months, due to her Ad Seg status at CCWF, MS. CARUSO has been
24
            unable to have personal visits or phone communication with her family, who
25          reside in Southern California.

26   (ECF No. 175, at p. 5).
27   ///
28   ///
                                                    2
 1          II.     Legal Standards
 2          Federal Rule of Civil Procedure 15(d) provides for supplemental pleadings as follows:
            On motion and reasonable notice, the court may, on just terms, permit a party to
 3
            serve a supplemental pleading setting out any transaction, occurrence, or event
 4          that happened after the date of the pleading to be supplemented. The court may
            permit supplementation even though the original pleading is defective in stating a
 5          claim or defense. The court may order that the opposing party plead to the
            supplemental pleading within a specified time.
 6
     Fed. R. Civ. P. 15(d).
 7
            The Ninth Circuit has provided the following guidance in ruling on motions to
 8
     supplement the complaint:
 9
            Rule 15(d) is intended to give district courts broad discretion in allowing
10          supplemental pleadings. Fed.R.Civ.P. 15, advisory committee’s note. The rule is
11          a tool of judicial economy and convenience. Its use is therefore favored. As Judge
            Haynsworth observed more than two decades ago:
12
                    Rule 15(d) of the Federal Rules of Civil Procedure provides for ...
13
                    supplemental pleading. It is a useful device, enabling a court to
14                  award complete relief, or more nearly complete relief, in one
                    action, and to avoid the cost, delay and waste of separate actions
15                  which must be separately tried and prosecuted. So useful they are
                    and of such service in the efficient administration of justice that
16
                    they ought to be allowed as of course, unless some particular
17                  reason for disallowing them appears, though the court has the
                    unquestioned right to impose terms upon their allowance when
18                  fairness appears to require them.
19
            New Amsterdam Casualty Co. v. Waller, 323 F.2d 20, 28–29 (4th Cir.1963), cert.
20          denied, 376 U.S. 963, 84 S.Ct. 1124, 11 L.Ed.2d 981 (1964).
            ...
21          While some relationship must exist between the newly alleged matters and the
            subject of the original action, they need not all arise out of the same transaction.
22
            Professor Moore has explained the principle succinctly:
23
                    While the matters stated in a supplemental complaint should have
24                  some relation to the claim set forth in the original pleading, the fact
25
                    that the supplemental pleading technically states a new cause of
                    action should not be a bar to its allowance, but only a factor to be
26                  considered by the court in the exercise of its discretion, along with
                    such factors as possible prejudice or laches.
27

28          3 J. Moore, Moore's Federal Practice ¶ 15.16[3] (1985).

                                                      3
 1
             ...
 2           Lower courts have similarly stressed the trial court's discretion in deciding
             whether to allow a supplemental pleading, and liberally construe Rule
 3           15(d) absent a showing of prejudice to the defendant.
 4
     Keith v. Volpe, 858 F.2d 467, 473-75 (9th Cir. 1988). See also William Inglis & Sons Baking
 5
     Co. v. ITT Continental Baking Co., Inc. 668 F.2d 1014, 1057 (9th Cir. 1981) (“The purpose of
 6
     Rule 15(d) is to promote as complete an adjudication of the dispute between the parties as
 7
     possible by allowing the addition of claims which arise after the initial pleadings are filed.”).
 8
             In the context of leave to amend a complaint, courts “should freely give leave [to
 9
     amend] when justice so requires.” Fed. R. Civ. P. 15(a)(2). “[T]his policy is to be applied with
10
     extreme liberality.” Morongo Band of Mission Indians v. Rose, 893 F.2d 1074, 1079 (9th Cir.
11
     1990). See also Waldrip v. Hall, 548 F.3d 729, 732 (9th Cir. 2008). “However, liberality in
12
     granting leave to amend is subject to several limitations. Those limitations include undue
13
     prejudice to the opposing party, bad faith by the movant, futility, and undue delay.” Cafasso,
14
     U.S. ex rel. v. Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1058 (9th Cir. 2011) (internal
15
     quotation marks and citations omitted). See also Waldrip, 548 F.3d at 732. “[T]he
16
     consideration of prejudice to the opposing party [] carries the greatest weight.” Eminence
17
     Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003).
18
             III.    Analysis
19
             Under these legal standards, the Court finds it has jurisdiction to allow the supplemental
20
     pleading. The matters in the supplemental pleading happened after the date of the pleading to
21
     be supplemented. They certainly bear “some relation to the claim set forth in the original
22
     pleading,” because the proposed supplemental pleading alleges retaliation against Plaintiff for
23
     litigating this very case. Specifically, Plaintiff’s supplement alleges that she was transferred in
24
     retaliation for challenging the warden’s interference with her access to the court in this case.
25
     Certainly, a supplemental complaint alleging retaliation for prosecuting a case is sufficiently
26
     related to the initial claim to fall under Rule 15(d).
27
             However, allowing a supplemental pleading at this stage in the case would result in
28

                                                       4
 1   prejudice to the current defendants, and would not serve the efficient administrative of justice.
 2          This case has been pending since 2015 and involves events taking place in 2013. It is
 3   set for trial in June 2020. Allowing a supplemental pleading would substantially delay the
 4   case. The new defendants would have to be served with the supplemental pleading. They
 5   would have a right to move to dismiss claims against them, take discovery, file motions for
 6   summary judgment, and generally present their defense. Plaintiff’s representation that the trial
 7   could remain as set is wholly unrealistic.
 8          Although not dispositive, it is also relevant that the claims are being asserted against
 9   new parties. Plaintiff does not allege that the individual defendants in the current lawsuit were
10   involved in the allegedly retaliatory transfer. Nor does Plaintiff allege that the proposed new
11   defendants were involved in the allegedly unconstitutional search. Without such a connection,
12   it is not clear that these claims should or even can be tried before the same jury. Indeed,
13   Plaintiff’s counsel admitted at the hearing on this motion that, without such a connection, the
14   claims would likely need to be bifurcated for trial.
15          The fact that gives the Court the most pause is the involvement of defense counsel in
16   both sets of claims. Counsel for the individual defendants in this case, Derrek Lee, submitted
17   all pleadings related to the warden in this case. See, e.g, ECF No. 55, Declaration of Warden
18   M. Hill in Response to Court’s Order. Moreover, defense counsel submitted such documents
19   as counsel for “Defendants Solorio, Ingram, Martinez, and Lopez.” (Id. at p. 1). Taken at face
20   value, this would indicate that defense counsel was working with the proposed defendant
21   warden regarding the issues related to the supplemental pleading on behalf of the individual
22   defendants. This relationship between the defense of the individual defendants and the alleged
23   retaliation supports allowing the supplemental pleading. Put another way, if the individual
24   defendants were indeed working with the warden through their lawyer to prevent Plaintiff’s
25   access to the courts in this case, the two sets of claims become sufficiently intertwined that they
26   may be tried together, regardless of any delay.
27          However, at oral argument, defense counsel denied that he was acting on behalf of the
28   individual defendants when he filed pleadings on behalf of the warden. Despite signing those

                                                       5
 1   pleadings as “Attorneys for Defendants Solorio, Ingram, Martinez, and Lopez,” Mr. Lee
 2   insisted he was in fact acting on behalf of his “Institutional Client,” presumably the CDCR,
 3   rather than the individual defendants in this case. While Mr. Lee’s concession that he has been
 4   representing an “institutional client” rather than the individual defendants in this case raises
 5   questions regarding the scope of his representation, it supports defendants’ argument that they
 6   were not involved in the allegedly retaliatory conduct and would be unfairly prejudiced by
 7   adding new claims and defendants now.
 8          Moreover, allowing Plaintiff to supplement her complaint would not serve the efficient
 9   administrative of justice. As discussed above, allowing the supplement would delay the
10   resolution of this case. Additionally, Plaintiff’s counsel indicated at oral argument that her
11   main desire was to most quickly address Plaintiff’s continued retention in Administrative
12   Segregation without due process. As discussed during the hearing on this motion, it seems this
13   goal could be accomplished just as efficiently through a separate action, potentially including a
14   motion for emergency relief, which could be deemed related to this case under Local Rule 123.
15   Indeed, such a case may be able to proceed more efficiently in a separate action, without delays
16   due to litigation of the current matter.
17          IV.     Order
18          For the foregoing reasons, Plaintiff’s Motion to Supplement to Include Retaliation and
19   Due Process Claims (ECF No. 175) is DENIED.
20
     IT IS SO ORDERED.
21

22
        Dated:     November 13, 2019                            /s/
23                                                        UNITED STATES MAGISTRATE JUDGE

24

25

26

27

28

                                                      6
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     7
